FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                   August 14, 2008
                                                                  Elisabeth A. Shumaker
                                 TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 07-2179
          v.                                           (D. New Mexico)
 CHARLES HODGE,                                    (D.C. No. CR-07-44-LH)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Charles Hodge pleaded guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). After a contested evidentiary hearing, the

district court found he possessed the firearm “in connection with another felony


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
offense” and applied the four-level sentence enhancement pursuant to U.S.S.G.

§ 2K2.1(b)(6). The district court sentenced Hodge to fifty-seven months’

imprisonment. Hodge appeals the application of the enhancement and the

substantive reasonableness of his sentence. This court has jurisdiction under 28

U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirms the sentence imposed by the

district court.

I. Background

       In December of 2006, Albuquerque Police Department Detective Lucas

Townsend received a tip from a confidential informant regarding drug possession

and trafficking from a motel room. The informant told Detective Townsend an

individual named Charles Hodge was dealing heroin, methamphetamine, and

crack cocaine from the room. The informant also disclosed that Hodge would

hide narcotics in the front door panels of his Dodge Caravan. Detective

Townsend also learned that Hodge carried a .38 caliber pistol. On the basis of

this information, a search warrant was obtained and the motel room was put under

surveillance. Officers observed Hodge exiting the room. They also observed

many people coming and going from the room late into the night, which Detective

Townsend believed was indicative of narcotics trafficking.

       Early the next morning, officers observed Hodge exiting his motel room

and apprehended him. The search of Hodges’ room produced a .38 caliber

revolver, which was found in a trash-filled garbage bag and wrapped in a rug;

                                        -2-
three grams of heroin hidden on top of a light fixture in the bathroom; a small

amount of marijuana; and drug paraphernalia, including a spoon, pipe, needles,

balloons, and small baggies. A trained officer conducted a sniff of Hodge’s

vehicle by a certified narcotics dog that resulted in two alerts. A search of the

vehicle revealed two .38 caliber Colt short rounds of ammunition and additional

baggies and needles.

      Hodge was charged with being a felon in possession of a firearm. 18

U.S.C. §§ 922(g)(1). He pleaded guilty to the charges pursuant to a plea

agreement. The pre-sentence report (PSR) determined that Hodge’s base offense

level under the United States Sentencing Commission Guidelines (Guidelines)

was twenty. It applied a three-level downward adjustment for acceptance of

responsibility pursuant to U.S.S.G § 3E1.1. The Probation Office noted that if

Hodge had used or possessed the firearm in connection to another felony offense,

such as drug trafficking, the four-level upward adjustment provided for in

U.S.S.G. § 2K2.1(b)(6) would apply. The PSR concluded, however, there was no

evidence from which to conclude the defendant possessed the firearm in

connection with other felony offenses. The PSR recommended a total offense

level of seventeen and a criminal history category of IV, which resulted in a

Guidelines range of thirty-seven to forty-six months’ imprisonment.

      The government filed an objection to the PSR’s conclusion that the four-

level adjustment was not available under U.S.S.G. § 2K2.1(b)(6). The district

                                         -3-
court conducted an evidentiary hearing to address the applicability of the

enhancement. After the hearing, the district court found Hodge was engaged in

drug trafficking with respect to the heroin. It also found there was sufficient

evidence to conclude the gun was connected to Hodge’s drug possession and drug

trafficking. The district court applied the four-level enhancement, resulting in an

offense level of twenty-one and a Guidelines range of fifty-seven to seventy-one

months’ imprisonment. The district court sentenced Hodge to the low end of the

Guidelines range.

II. Discussion

      Hodge argues the district court committed both procedural and substantive

error in sentencing him to fifty-seven months’ imprisonment.

A. Procedural Reasonableness

      Hodge claims the district court had an inadequate factual basis for

concluding he possessed the firearm “in connection with another felony offense”

and therefore misapplied § 2K2.1(b)(6). A sentence is procedurally unreasonable

if a district court improperly calculates the applicable Guidelines range. Gall v.

United States, 128 S. Ct. 586, 597 (2007). This court reviews a district court’s

legal conclusions regarding the Guidelines de novo and its factual findings for

clear error. United States v. Todd, 515 F.3d 1128, 1135 (10th Cir. 2008).

      Hodge first argues that the district court erred in finding Hodge was

engaged in drug trafficking. We cannot agree. The district court based its finding

                                          -4-
on evidence presented by the government that indicated Hodge was engaged in

trafficking. This evidence included the false compartments in the defendant’s

vehicle that could be used for smuggling, the large amount of heroin present in the

room, the pattern of foot traffic in and out of the motel room consistent with

trafficking, and the presence of balloons, which Detective Townsend testified are

commonly used for packaging heroin for distribution. Given this evidence, the

district court did not clearly err in finding Hodge was engaged in drug trafficking.

      Hodge also argues the evidence shows the handgun’s presence was only

coincidental and not related to his drug possession. Section 2K2.1(b)(6) requires

some nexus between the firearm possession and the felony offense, however “we

have generally held that if the weapon facilitated or had the potential to facilitate

the underlying felony, then enhancement under § 2K2.1(b)[(6)] is appropriate.”

United States v. Bunner, 134 F.3d 1000, 1006 (10th Cir. 1998). Furthermore,

because handguns are widely recognized tools of the drug trade, “a weapon’s

proximity to narcotics may be sufficient to provide the nexus necessary to enhance

a defendant’s sentence under § 2K2.1(b)[(6)].” Id. Hodge maintains the gun’s

inaccessibility and location in the main room demonstrates it was not in proximity

to the heroin stored in the bathroom. He further argues that the evidence shows he

only possessed the firearm because he was holding it for a friend and not in

connection with the narcotics.




                                          -5-
      We conclude the district court did not clearly err in finding Hodge

possessed the handgun “in connection with” his drug trafficking. The evidence

before the district court supported its finding that a nexus existed between the

weapon and drug trafficking. The weapon was found in a small hotel room,

directly adjacent to the bathroom containing the narcotics. This proximity is

sufficient to support the district court’s finding that the gun had at least “the

potential to facilitate” Hodge’s drug trafficking. See United States v. Hallum, 103

F.3d 87, 89 (10th Cir. 1996) (concluding a weapon found in the defendant’s

unattended vehicle was possessed “in connection with” drug trafficking); United

States v. Payton, 405 F.3d 1168, 1170-71 (10th Cir. 2005) (concluding firearms

hidden in secret compartments in a home were in “close proximity” to drugs stored

throughout the home). Hodge’s argument that he possessed the weapon only for a

friend is likewise unavailing. The only evidence in the record regarding this

assertion is Hodge’s own statement in his guilty plea. Given the lack of evidence

supporting this claim, the district court did not clearly err in rejecting it.

B. Substantive Reasonableness

      Hodge argues his sentence was unjustifiably severe in light of the nature of

the offense and his personal characteristics. He points to his drug addiction,

minimal education, age, and family ties. This court reviews a sentence’s

substantive reasonableness for an abuse of discretion. Gall, 128 S. Ct. at 597.

This court may apply a presumption of reasonableness to a sentence, such as this

                                            -6-
one, that falls within the correctly calculated Guidelines range. Rita v. United

States, 127 S. Ct. 2456, 2462-63 (2007). A defendant may rebut this presumption

“by demonstrating that the sentence is unreasonable when viewed against the other

factors delineated in § 3553(a).” United States v. Kristl, 437 F.3d 1050, 1054

(10th Cir. 2006).

      Hodge has not met his burden of showing that the low-end of the Guidelines

range is an unreasonable sentence. He does not explain why his personal

characteristics make him an unusual defendant. Neither does he argue that the

recommended Guidelines range is unjustifiable for this type of offense. The

district court relied on Hodge’s history of criminal activity in reaching its

sentence. Given this consideration, this court cannot say the district court

“exceeded the bounds of permissible choice, given the facts and the applicable law

in the case at hand.” United States v. McComb, 519 F.3d 1049, 1053 (10th Cir.

2007) (quotation omitted). As a result, the district court did not abuse its

discretion in sentencing Hodge.

III. Conclusion

      For the foregoing reasons, Hodge’s sentence is affirmed.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -7-